Case 1:20-cv-00208-SKC Document 10 Filed 04/17/20 USDC Colorado Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-00208-SKC


TIFFANY GRAYS,

       Plaintiff,

v.

KITTREDGE CO PARTNERS, LLC,
CORTLAND MANAGEMENT, LLC
UNKNOWN KITTREDGE CO PARTNERS, LLC, Co-Conspirators,
UNKNOWN CORTLAND MANAGEMENT, LLC, Co-Conspirators,
ASHLEY BUSSARD,
KAYLA HEDEMARK,
REALPAGE, INC.,

       Defendants.


                                    CERTIFICATE OF SERVICE


        I certify that I have mailed a copy of the Certificate of Service to the named individual below,
and the following forms to the United States Marshals Service for service of process on Kittredge Co
Partners, LLC, Cortland Management, LLC Unknown Kittredge Co Partners, LLC, Co-Conspirators,
Unknown Cortland Management, LLC, Co-Conspirators, Ashley Bussard, Kayla Hedemark, Realpage,
Inc.: AMENDED COMPLAINT FILED 03/16/2020, SUMMONS, and the CONSENT/NON-CONSENT
TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE IN DIRECT
ASSIGNMENT CASES on 17 April 2020.

Tiffany Grays
P.O. Box 472322
Aurora, CO 80047

US Marshal Service
Service Clerk: Kittredge Co Partners, LLC, Cortland Management, LLC Unknown Kittredge Co
Partners, LLC, Co-Conspirators, Unknown Cortland Management, LLC, Co-Conspirators, Ashley
Bussard, Kayla Hedemark, Realpage, Inc.,

                                                                s/C. Madrid
                                                               Deputy Clerk
